Affirmed and Memorandum Opinion filed April 26, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-01025-CR

               THOMAS DEWAYNE MORELAND, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 54671-2

                 MEMORANDUM                      OPINION
      In 2008, Thomas Dewayne Moreland was convicted on his plea of guilty to
murder and aggravated sexual assault. He filed a motion in 2013 for post-
conviction DNA testing of certain items. The trial court denied the motion, and this
court affirmed the denial. See Moreland v. State, No. 14-14-00035-CR, 2014 WL
3051298 (Tex. App.—Houston [14th Dist.] July 3, 2014, no pet.) (mem. op.) (per
curiam) (not designated for publication). In October 2015, appellant filed another
motion for DNA testing. The trial court denied the motion. This appeal is from that
denial.

         The trial court found appellant failed to show reasonable grounds for the
appointment of counsel. See Tex. Code Crim. Proc. Ann. art. 64.01(c). Appellant is
proceeding pro se on appeal.

         Appellant’s brief was due February 5, 2016. This court sent notice to
appellant on February 8 that his brief was late. Appellant did not respond. On
March 3, this court ordered appellant to file a brief on or before April 4. We
explained that if appellant did not timely file his brief as ordered, we would
consider the appeal without briefs. See Tex. R. App. P. 38.8(b)(4). No brief was
filed.

         On the basis of the trial court’s findings, we have considered the appeal
without briefs. See Tex. R. App. P. 38.8(b). We find no fundamental error.

         Accordingly, the judgment of the trial court is affirmed.



                                     PER CURIAM



Panel consists of Justices Boyce, Christopher and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2